DETAILED ACTION
	The current Office Action is in response to the papers submitted 07/13/2020.  Claims 1 – 20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 – 8, and 11 - 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatonen et al. (Pub. No.: US 2005/0138483) referred to as Hatonen.
claim 1, Hatonen teaches identifying targeted data [Paragraph 0050; The unique data and a single instance of repeated data is targeted and identified] within a system log [100, Fig 2; 10, Fig 3] during an execution of an operation from which the system log [100, Fig 2; 10, Fig 3] is compiled [Paragraph 0049; An operating system performs operations resulting in the compiling of the log and the targeting of data in the log while the operating system is executing] in a memory resource [100, 202, and 301; Fig 2] utilized in the execution of the operation [Paragraph 0049; The log information is compiled and target data is identified during the operation of an operating system that performs the functions of the system],
wherein a portion of the memory resource [100, 202, and 301; Fig 2] comprises the data for the system log [101, 102, 103, 202, and 301; Fig 2; Paragraph 0049]; and
compressing, during the execution of the operation [Paragraph 0049; The log information is compiled and target data is identified during the operation of an operating system that performs the functions of the system], the system log within the memory resource [100, 202, and 301; Fig 2] based on identifying the targeted data [Paragraphs 0050 and 0057 – 0060; Figs 3 and 5].
Regarding claim 2, Hatonen teaches extracting, from the system log [100, Fig 2; 10, Fig 3] in the memory resource [100, 202, and 301; Fig 2], the targeted data identified within the system log [20, Fig 3; Fig 5; Paragraphs 0053 and 0059; The unique data and single instance of repeated data is extracted to the compressed log].
claim 3, Hatonen teaches deleting, from the system log [100, Fig 2; 10, Fig 3] in the memory resource [100, 202, and 301; Fig 2], data other than the targeted data identified within the system log [Paragraphs 0053 – 0054 and 0059; The other data in the log that is not unique and not the single instance of repeated data is deleted].
Regarding claim 5, Hatonen teaches performing a regular expression pattern search [Paragraphs 0033]to identify characters within the system log [100, Fig 2] corresponding to the targeted data [Figs 3, and 10 – 12; A pattern is searched for based on the targeted data].
Regarding claim 6, Hatonen teaches searching characters within the system log for a flag sequence to identify the targeted data within the system log [Paragraphs 0058 and 0061; The compression searches for unique and repeated sequences to identify the targeted data].
Regarding claim 7, Hatonen teaches writing data representative of the compressed system log [20, Fig 3] to a second memory resource [304, Fig 2; Paragraph 0049].
Regarding claim 8, a processor [301, Fig 2; The log guard unit processes log data]; and
non-transitory machine-readable storage medium to store instructions [Fig 5; The figure shows the flow of a program executed showing a memory that stores the instructions of the program] executable by the processor [301, Fig 2] to:
identify targeted data [Paragraph 0050; The unique data and a single instance of repeated data is targeted and identified] within a system log [100, Fig 2; 10, Fig 3] as the system log is being compiled [Paragraph 0049; An operating system performs operations resulting in the compiling of the log and the targeting of data in the log while the operating system is executing] from an execution of a main program operation [Paragraph 0049; The main program is the operating system that all other processes are performed in]; and discard, from a portion of a memory resource [100, 202, and 301; Fig 2], a portion of the system log selected based on the targeted data identified within the system log [Paragraphs 0053 – 0054 and 0059; The other data in the log that is not unique and not the single instance of repeated data is deleted].
Regarding claim 11, Hatonen teaches instructions executable by the processor [301, Fig 2] to compress non-system log data [Paragraphs 0049 – 0051; System and non-system log data is compressed], in the memory resource [100, 202, and 301; Fig 2], generated by the execution of the main program operation prior to a completion of the execution of the main program operation [Paragraph 0049; The log data is generated due to operations performed by the operating system while the operating system is running].
Regarding claim 12, Hatonen teaches instructions executable by the processor [301, Fig 2] to accumulate, within the memory resource [100, 202, and 301; Fig 2], a portion of the system log across a time interval window prior to a completion of a compilation of the system log [Fig 2; Paragraph 0049; The log is accumulated in 100 before it is compiled and sent to 200 in figure 2].
Regarding claim 13, Hatonen teaches instructions executable by the processor [301, Fig 2] to search the accumulated portion of the system log after a completion of a compilation of the accumulated portion and prior to a completion of a compilation of the system log [Paragraphs 0049 – 0052 and 0054; The end of a day the log is completed and searched.  The search on a given day is performed before a compilation of the next day’s log is completed].
Regarding claim 14, Hatonen teaches wherein the system log includes log data and statistical data indicative of a health of the system [Paragraph 0049; The system log includes log data certain aspects of the system such as programs, firewalls, and networks.  The log also includes information from integrity checking agents which would indicate health of the system based on integrity parameters].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatonen et al. (Pub. No.: US 2005/0138483) referred to as Hatonen as applied to claim 1 above, and further in view of Hazem Nomer (Recursive Neural Networks Review) referred to as Nomer.
With regard to claim 4, Hatonen teaches identify characters within the system log [100, Fig 2; 10, Fig 3] corresponding to the targeted data [Paragraph 0050; The unique data is targeted and identified].
However, Hatonen may not specifically disclose the limitation of utilizing a recursive neural network to identify characters.
Nomer discloses utilizing a recursive neural network to identify characters [Page 2, 2. Parameter sharing].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nomer in Hatonen, because the use of recursive neural networks takes advantage of both parameter sharing and spatial structure of input [Page 1, 1. Introduction].

Claims 9 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatonen et al. (Pub. No.: US 2005/0138483) referred to as Hatonen as applied to claim 8 above, and further in view of Theydiffer (DIFFERENCE BETWEEN VOLATILE AND NON-VOLATILE MEMORY) referred to as Theydiffer.
With regard to claim 9, Hatonen teaches the memory resource [100, 202, and 301; Fig 2] where data being utilized for the execution of the main program operation [Paragraph 0049; The main program is the operating system that all other processes are performed in] is kept for access by the processor [301, Fig 2].
However, Hatonen may not specifically disclose the limitation of a volatile random-access memory resource.
Theydiffer discloses a volatile random-access memory resource [Pages 2 – 3].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Theydiffer in Hatonen, because volatile random-access memory is faster [Page 3].
With regard to claim 10, Hatonen teaches instructions executable by the processor [301, Fig 2] to write the targeted data to a different memory resource [304, Fig 2; Paragraph 0049], wherein the different memory resource is a memory resource [304, Fig 2].
However, Hatonen may not specifically disclose the limitation of a non-volatile memory resource.
Theydiffer discloses a non-volatile memory resource [Pages 2 – 3].

Claims 15 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatonen et al. (Pub. No.: US 2005/0138483) referred to as Hatonen in view of Theydiffer (DIFFERENCE BETWEEN VOLATILE AND NON-VOLATILE MEMORY) referred to as Theydiffer.
With regard to claim 15, Hatonen teaches a non-transitory machine-readable storage medium comprising instructions [Figs 5, 7, and 10 – 12; The figures shows the flow of operation of a program showing the use of instructions stored in memory that allow the system to perform the functions disclosed] executed by a processor [301, Fig 2; The log guard unit processes log data]to:
identify targeted data [Paragraph 0050; The unique data and a single instance of repeated data is targeted and identified] within a system log as the system log is being compiled [100, Fig 2; 10, Fig 3; Fig 5; The compilation of the system log includes the gathering of system log information to displaying the condensed system log] from an execution of a main program [Paragraph 0049; The main program is the operating system that all other processes are performed in];
extract, from a memory resource [100, 202, and 301; Fig 2] utilized in the execution of the main program [Paragraph 0049; The main program is the operating system that all other processes are performed in], the targeted data from the system log as the system log is being compiled [20, Fig 3; Fig 5; Paragraphs 0053 and 0059]; and
convert the extracted targeted data to structured data [20, Fig 3].
However, Hatonen may not specifically disclose the limitation of a volatile memory resource.  
Theydiffer discloses a volatile memory resource [Pages 2 – 3].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Theydiffer in Hatonen, because volatile random-access memory is faster [Page 3].
With regard to claim 16, Hatonen teaches the targeted data [Paragraph 0050; The unique data and a single instance of repeated data is targeted and identified] includes logs trigged by system activity indicative of a source of errors occurring during the execution of the main program [Paragraph 0049; The integrity system scanners would indicate errors related to integrity in the system as the operating system is executing].
With regard to claim 17, Hatonen teaches instructions [Figs 5, 7, and 10 – 12; The figures shows the flow of operation of a program showing the use of instructions stored in memory that allow the system to perform the functions disclosed] executable by the processor [301, Fig 2; The log guard unit processes log data] to convert the extracted targeted data [20, Fig 3; Paragraph 0050; The unique data and a single instance of repeated data is targeted and identified] to structured data [20, Fig 3] by compiling a summary statistics report for the extracted targeted data [Figs 3, 8, 10 – 12; The compressed logs shows statistical information such as where unique and repeated data is found and how often].
With regard to claim 18, Hatonen teaches instructions [Figs 5, 7, and 10 – 12; The figures shows the flow of operation of a program showing the use of instructions stored in memory that allow the system to perform the functions disclosed] executable by the processor [301, Fig 2; The log guard unit processes log data] to:
write the structured data [20, Fig 3] from the memory resource [100, 202, and 301; Fig 2] to a second memory resource [304, Fig 2; Paragraph 0049] for storage prior to a completion of a compilation of the system log [Paragraph 0049; The log information is sent to 304 and processed.  The end of the processing is the completion of the compilation and the processing shows the log data is stored allowing for the processing and displaying]; and
delete analyzed portions of the system log from the memory resource [100, 202, and 301; Fig 2; [Paragraphs 0053 – 0054 and 0059; The data in the log that is not unique and not the single instance of repeated data is deleted].
Theydiffer discloses non-volatile and volatile memory resources [Pages 2 – 3; Each type of memory has its own benefits.  The volatile memory would be used to store the log initially allowing for faster access and the final compressed version would then be stored in non-volatile allowing the compressed smaller version to be maintained in a non-volatile fashion to be accessed at a later time if needed.  The initial log would also be considered temporary data since it is only needed to produce the compressed log, after which the initial log is not needed and can be erased in a system power disconnect].
With regard to claim 19, Hatonen teaches instructions [Figs 5, 7, and 10 – 12; The figures shows the flow of operation of a program showing the use of instructions stored in memory that allow the system to perform the functions disclosed] executable by the processor [301, Fig 2; The log guard unit processes log data] to configure an identity of the targeted data based on an indication received at a user interface [Paragraphs 0075 and 0102; The user provided input to identify the targeted data in the compression process and also search the final compressed log].
With regard to claim 20, Hatonen teaches instructions executable by the processor [Figs 5, 7, and 10 – 12; The figures shows the flow of operation of a program showing the use of instructions stored in memory that allow the system to perform the functions disclosed] executable by the processor [301, Fig 2; The log guard unit processes log data] to remove redundant instances of the targeted data from the system log in the memory resource [100, 202, and 301; Fig 2] prior to a completion of a compilation of the system log [Figs 5 and 7; Paragraphs 0049 and  0053 – 0054 and 0059; The data in the log that is not unique and not the single instance of repeated data is deleted before the log is complicated and sent to the security reporting unit].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136